Citation Nr: 1822417	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's mechanical low back syndrome.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee trauma residuals.  

3.  Entitlement to an effective date prior to May 26, 2006, for the award of service connection for a left knee disorder.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left knee disorder.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to July 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for left knee injury residuals and denied increased disability evaluations for both the Veteran's mechanical low back syndrome and his right knee trauma residuals.  In June 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In December 2013, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  

In February 2017, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder; granted service connection for a left knee disorder and remanded the issues of increased evaluations for the Veteran's mechanical low back syndrome and his right knee trauma residuals and a TDIU to the Agency of Original Jurisdiction (AOJ) for additional action.  In April 2017, the AOJ, in pertinent part, established service connection for a left knee disorder; assigned a 10 percent evaluation for that disability; and effectuated the award as of May 26, 2006.  In October 2017, the Veteran submitted a Notice of Disagreement (VA Form 21-0958) with both the effective date for the award of service connection for a left knee disorder and the initial evaluation of that disability.  

In October 2017, the Veteran submitted a Notice of Disagreement (VA Form 21-0958) in which he advanced contentions which may be reasonably construed as seeking to reopen his claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Such a written statement is to be considered as a request for a claim application form.  38 C.F.R. § 3.155 (2017).  Appropriate action should be undertaken to address the Veteran's request.  

The issues of entitlement to an earlier effective date for the award of service connection for a left knee disorder; increased evaluations for the Veteran's mechanical low back syndrome, his right knee trauma residuals, and his left knee disorder; and a TDIU are REMANDED to the AOJ.  


REMAND

Low Back Disorder

The report of the February 2017 VA spine examination concurrently states that: the Veteran reported increasing low back pain and stiffness; he did not "report having any functional loss or functional impairment of the thoracolumbar spine (back) (regardless of repetitive use);" he exhibited significant lumbar limitation of motion including limitation of forward flexion to 60 degrees due to pain; the limitation of motion did not "contribute to a functional loss;" he was unable "to perform repetitive use testing with at least three repetitions" due to pain; his "pain, weakness, fatigability or incoordination significantly limit[ed] functional ability with repeated use over a period of time;" and he required the use of a cane to walk.  Due to the examiner's inconsistent statements, the Board is unable to discern the impairment associated with the Veteran's service-connected low back disorder.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited inconsistencies in the February 2017 VA spine examination report as to the functional impairment associated with the Veteran's service-connected low back disorder, the Board finds that further VA spine evaluation is necessary to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after June 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Right Knee Disorder

In its February 2017 Remand, the Board found the February 2014 VA knee examination report to be inadequate for rating purposes and remanded the issue to the AOJ so that the Veteran could be afforded further VA knee evaluation.  The requested examination was not scheduled.  

The United States Court of Appeals for Veterans Claims (Court) has held that the AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, appropriate action should be undertaken to schedule the Veteran for a further VA knee examination.  



Left Knee Disorder 

The Veteran has submitted a timely notice of disagreement with both the effective date assigned for the award of service connection for a left knee disorder and the initial evaluation assigned for that disability.  A statement of the case that addresses those issues has not been issued.  Where a veteran has submitted a timely notice of disagreement with an adverse decision and no statement of the case has been issued, the Board should remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  


TDIU

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected low back and right knee disabilities since June 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after June 2015.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the current severity of the service-connected low back disorder.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for passive and active motion of the lumbar spine.  The examiner should state whether there is any additional loss of lumbar spine function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  

(b)  Indicate whether, and to what extent, the Veteran experiences functional loss of the lumbar spine due to pain or any other symptoms during flare-ups or with repeated use.  

(c)  Specifically address the impact of the lumbar spine disability on the Veteran's vocational pursuits.  

4.  Schedule the Veteran for a VA knee examination to assist in determining the current severity of service-connected right knee trauma residuals.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of the right knee.  

(b)  State whether there is any additional loss of right knee function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  The examiner should state whether there is any recurrent subluxation or lateral instability of the right knee, and if so, should opine as to the severity.  

(c)  Specifically address the impact of the right knee disability on the Veteran's vocational pursuits.  

5.  Issue a statement of the case which addresses the issues of entitlement to an effective date prior to May 26, 2006, for the award of service connection for a left knee disorder and an initial evaluation in excess of 10 percent for the Veteran's left knee disorder.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of those claims.  If a timely substantive appeal is received, return those claims to the Board.

6.  Then readjudicated the issues of an evaluation in excess of 20 percent for the Veteran's mechanical low back syndrome; an evaluation in excess of 10 percent for his right knee trauma residuals; and a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

